DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claim 12-16 directed to Invention II non-elected without traverse.  Accordingly, claim 12-16 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend the claims as follows:

12. (Cancelled).
13. (Cancelled).
14. (Cancelled).
15. (Cancelled).
16. (Cancelled).

Reasons for Allowance
Claim 1-2, 4-5, 7-11, and 17 allowed.
The following is an examiner’s statement of reasons for allowance.

Regarding claim 17, the prior art of record fails to disclose or render obvious the claim including, “…an antenna package having a first surface facing a second surface of the connection member…a dielectric layer having a height greater than a height of the at least one insulating layer, and a directional antenna member electrically connected to the at least one wiring layer and configured to transmit or receive a second RF signal to a third surface of the antenna package…dielectric members disposed in positions corresponding to the antenna members on a second surface of the antenna package; and a directional dielectric member disposed on the third surface of the antenna package.” E.g., in accordance with FIG. 17 of the Drawings.
For example, the claimed invention is not taught by the prior art reference Ajioka (US 7236070), Beer (US 20080105966 A1) and/or Kamgaing (US 8901688 B2). There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify Ajioka, Beer, and/or Kamgaing to include the claimed invention of claim 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.P/Examiner, Art Unit 2845 

                                                                                                                                                                                                     /GRAHAM P SMITH/Primary Examiner, Art Unit 2845